Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9, 12-15, 18, 20, 22 and 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 23 recite dimethyl sulfoisophthalate (DMSIP) such that one of ordinary skill in the art is reasonably suggested the DMSIP is an abbreviation for dimethyl sulfoisophthalate.  Table of page 9 of the as-filed specification defines DMSIP as bis(2-hydroxyethyl) sodium 5-sulfioisophthalate which is not the same as dimethyl sulfoisophthalate.    Therefore, one of ordinary skill in the art cannot tell which sulfoisophthalates will read over or 
Claims 2-3, 5-9, 12-15, 18, 20 and 22 are rejected based on their dependency to Claims 1 and 23. 

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 23, the claim refers to separate polymers (sulfonated and a glycol modified copolyester), a completely separate recitation of monomers unrelated to the sulfonated and glycol modified copolyesters recited and what appears to be an unrelated esterification and polycondensation process. These monomers are not related to the sulfonated copolyester nor recited glycol modified polyester nor and there is no indication that monomers are used to make the recited sulfonated and modified polyesters separately or even together.  Further, the lack of “at least one” in the composition makes the use of the sulfonation monomers optional. Lack of proper antecedent basis also contributes indefinite as to if both copolymers recited require the 60 % or less polyalkylene glycol or only one does if they are related to the sulfonated and modified glycol polyesters.   There is not step of esterification or polycondensation of the monomers which also presents a lack of antecedent basis in the claim for these two process conditions.  This lack of antecedent basis renders the claim indefinite as to what is required to meet the recited limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-9, 12, 14, 15, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gale (U.S. 4,117,033).
Gale exemplifies Procedure A and B (at least) which have the following weight percents according to the claims. (Columns 8 and 9).  In Column 8 (Column 8 lines 54-60), Gale teaches 
In Column 6 lines 35-50, Gale teaches the 4,4’-bis([Symbol font/0x61],[Symbol font/0x61]-dimethylbenzyl diphenylamine used in the formulations is an antioxidant.
Example 1

Example 2
Claim Component







PTMEG
88.0
31.5%
38.5
27.9%
(c) 

Butanediol
73.0
26.1%
36.5
26.4%
(b)

DMT
88.0
31.5%
60.0
43.4%
(a)

DMIP
24.7
8.8%

0.0%
(a)

antioxidant
2.0
0.7%
1.1
0.8%
(e) 

Catalyst
4.0
1.4%
2.1
1.5%
(f)


279.7
100.0%
138.15
100.0%




PTMEG is polytetramethylene glycol and is a 975 g/mol molecular weight.  This is a polyalkylene glycol which is considered to be high molecular weight as it is less than 5000 g/mol according to Applicant’s as-filed specification on page 3 lines 30-33 but is not a polyethylene glycol with a molecular weight of 1500 as recited.
In Column 6 lines 20-36, Gale teaches a polyethylene oxide glycol (another way of saying polyethylene glycol) with a molecular weight of 600 to 1500 may be used as the diol component of the invention.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Gale by using a polyethylene glycol (polyethylene oxide glycol) with a molecular weight of 600 to 1500 in place of the exemplified PTMG because Gale suggest such a diol component as discussed above.  This overlaps the 1500 molecular weight of the polyethylene glycol recited by Claim 1 which renders it obvious.

The sulfoisophthalic acid and its ester derivative (DMSIP/SIPA) are optional in Claim 1 and, therefore, not required to read over the claim. 
Therefore, Gale reads over all the limitations of Claim 1. DMT is dimethyl terephthalate and DMIP is dimethyl isophthalate which both read over Claims 3, 5-7 and as these are both aromatic dicarboxylic acids or ester derivatives thereof.  Gale teaches in Column 4 lines 55-67 the use of dicarboxylic acids or ester derivatives thereof for this component similar to Applicant allowing Gale to read over the use of the acid version of the above ester derivative if Applicant believes the claim is actually directed to only acids or only to esters.  The butanediol exemplified is 1,4 butanediol which reads over Claims 8 and 9.  Claim 12 is read over by the amounts in the table especially Example 2 with PEG600-1500 as motivated above.
Regarding Claims 15, 18, 20, and 22, these claims recite capability and/or properties of the polyesters used in dying applications.  The claims recite “comprising up to 30 wt%” of the Claims 15, 18, 20 and 22.  See page 21 lines 5-15 and also page 14 lines 1-10 and the list of a) – k) spanning pages 14 and 15.  The use of DMSIP/SIPA is not discussed by Applicant to have an effect on the capabilities and/or properties of the resulting polyesters.  Therefore, based on the above analysis of Applicant’s examples, one of ordinary skill in the art is reasonably suggested above discussed polyesters of Gale must read over the limitations of Claims 15, 18, 20 and 22 as these are considered capabilities and/or properties.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
Regarding Claim 14, Gale does not exemplify any of the additives in the list recited by Claim 14.
Gale teaches additives and stabilizers including carbon black (considered a pigment) and fillers such as glass fibers in Column 7 lines 60 to Column 8 lines 1-7.  Up to 70 wt% can be used.  These are taught with respect to the copolyesterether or the polyoxymethylene in Column 7 lines 45-60.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Gale using any of the above additives in the copolyetherester of Gale in up to 70 wt% because Gale suggests such usage.  This reads over the additive list of Claim 14.
Absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 

Claims 1-3, 5-9, 12, 14, 15, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Witsiepe (U.S. 3,763,109).
Witsiepe exemplifies Examples 1, 4 and Example 5 (at least) which have the following weight percents according to the claims. (Columns 7-10).  In Column 8 (Column 7 lines 50-60), Witsiepe teaches the catalyst is a mixture of butanol and tetrabutyl titanate.  The amounts used to make the catalyst mixture are considerable but the ultimate amount of the mixture used in the resulting formulations extremely small and not enough to significantly swing the components that read over the recited composition with weight percent limitations to be outside said range.
In Column 5 lines 35-50, Witsiepe teaches the 4,4’-bis([Symbol font/0x61],[Symbol font/0x61]-dimethylbenzyl diphenylamine used in the formulations is an antioxidant.
Example 1

Example 4
Example 5
Claim Component









PAG
14.0
17.9%
11.8
15.3%
20.9
15.3%
(c) 

Butanediol
25.5
32.7%
25.7
33.4%
46.7
34.1%
(b)

DMT
38.0
48.7%
31.2
40.5%
68.0
49.7%
(a)

DMIP
0.0
0.0%
7.8
10.1%
0.0
0.0%
(a)

antioxidant
0.2
0.2%
0.2
0.2%
0.3
0.2%
(e) 

Catalyst
0.4
0.5%
0.4
0.5%
1.0
0.7%
(f)


78.07
100.0%
77.03
100.0%
136.9
100.0%





PAG refers to polyalkylene glycol.  PTMEG in Example 1 and PPG 1000 in Example 4.
PTMEG is polytetramethylene glycol and is a 975 g/mol molecular weight. PPG 1000 is a 1,000 molecular weight polypropylene glycol.  PEG 1000 is a 1000 molecular weight polyethylene glycol.  These are all polyalkylene glycols and are considered to be high molecular weight as it is less than 5000 g/mol according to Applicant’s as-filed specification on page 3 lines 30-33 but these are not a polyethylene glycol with a molecular weight of 1500 as recited.
In Column 2 lines 15-25, Witsiepe teaches a polyethylene oxide glycol (another way of saying polyethylene glycol) with a molecular weight of 400 to 4000 may be used as the diol component of the invention.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Witsiepe by using a polyethylene glycol (polyethylene oxide glycol) with a molecular weight of 400 to 4000 in place of the exemplified PTMG because Witsiepe suggest such a diol component as discussed above.  This overlaps the 1500 molecular weight of the polyethylene glycol recited by Claim 1 which renders it obvious.

The limitation of polyester precursor masterbatch is considered future intended use and there is no indication that the polyesters of Witsiepe could not be used as a polyester precursor masterbatch.  While Witsiepe does not teach polyester precursor masterbatch in terms of Applicant’s definition, Applicant’s examples suggest the polyesters of Witsiepe do in fact read over the limitation because Applicant’s examples all refer to a masterbatch of co-polyester final polyester that has undergone (trans)esterification and then polycondensation similar to that of Witsiepe and there is no mention of encapsulation, nor co-monomers, nor pigments, nor a carrier resin or even what the heat process is.  As such, this recitation is line with a polyester precursor masterbatch.  Therefore, one of ordinary skill in the art is reasonably suggested that the polyester precursor masterbatch limitation is read over by Witsiepe due to the above similarity in polyester production of Witsiepe compared to Applicant’s examples which use the term masterbatch.
The sulfoisophthalic acid and its ester derivative (DMSIP/SIPA) are optional in Claim 1 and, therefore, not required to read over the claim. 
Therefore, Witsiepe read over all the limitations of Claim 1. DMT is dimethyl terephthalate and DMIP is dimethyl isophthalate which both read over Claims 3, 5-7 and as these are both aromatic dicarboxylic acids or ester derivatives thereof.  Witsiepe teaches in Column 2 lines 60-70 the use of dicarboxylic acids or ester derivatives thereof for this component similar to Applicant making Witsiepe read over the use of the acid version of the above ester derivative if Applicant believes the claim is actually directed to only acids or only to esters.  The butanediol exemplified is 1,4 butanediol which reads over Claims 8 and 9.  Claim 12 is read over by the amounts in the table above.  
Claims 15, 18, 20 and 22, these claims recite capability and/or properties of the polyesters used in dying applications.  The claims recite “comprising up to 30 wt%” of the following polyesters but the up to 30 wt% includes 0 wt%, making all the polyesters that follow optional.  Witsiepe is silent on these properties, however, Witsiepe does teach polyesters which are made using a high molecular weight polyalkylene glycol as recited.  Review of Applicant’s examples suggest this component is responsible for polyesters which have the capabilities and/or properties of Claims 15, 18, 20 and 22.  See page 21 lines 5-15 and also page 14 lines 1-10 and the list of a) – k) spanning pages 14 and 15.  The use of DMSIP/SIPA is not discussed by Applicant to have an effect on the capabilities and/or properties of the resulting polyesters.  Therefore, based on the above analysis of Applicant’s examples, one of ordinary skill in the art is reasonably suggested above discussed polyesters of Witsiepe must read over the limitations of Claims 15, 18, 20 and 22 as these are considered capabilities and/or properties.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
Regarding Claim 2, Witsiepe does not exemplify the process of Claim 2.  Witsiepe’s exemplified process is one in which all monomers are polymerized in one pot.
In Column 5 lines 1-30 and in particular lines 10-20, Witsiepe teaches alternative versions of the polyester manufacturing process including reacting the long chain glycol (the PAG) in the presence of a high or low molecular weight short chain ester homopolymers or copolymers prepared via (trans)esterification.  As such, this reasonably suggests a (trans)esterification of the low molecular weight diol/diacid then addition of long chain glycol (PAG) followed by the rest of the process of making the polyester including polycondensation.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Witsiepe by reacting the diacid and low molecular weight diol first, then adding the long chain glycol (PAG) followed by polycondesation as discussed above because Witsiepe reasonably teaches this polyester processing process as discussed above as an alternative process for making the polyesters of Witsiepe.
This reads over the process of Claim 2.
Note that Applicant’s examples do not demonstrate a difference in in reaction temperatures or even processing according to the steps recited by Claim 2 relative to the exemplified process of Witsiepe.  Therefore, no critically (unexpected results) can be asserted for these processing steps and temperatures at this time absent further evidence.
Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected result. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Furthermore, differences in temperatures and reaction times do not support the patentability of the subject matter encompassed by the prior art, i.e. unless there is evidence indicating such concentration or temperature is critical to the invention. In the instant case, applicant has not disclosed that the claimed temperature and reaction time are critical to the invention; therefore, since the general conditions of claim 2 are disclosed by Witsiepe, it is not inventive to discover the optimum or workable ranges by routine experimentation.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Regarding Claim 14, Witsiepe does not exemplify any of the additives of Claim 14.  However, Witsiepe in Column 6 lines 1-35 teaches a variety of additives such as stabilizers against heat or radiation via ultraviolet radiation (UV absorbers), inorganic fillers including carbon black (which also reads over pigments), and chopped glass fibers.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Witsiepe as discussed above by adding chopped glass fibers, UV absorbers, and/or carbon black because Witsiepe suggests the use of all these additives in Column 6 lines 1-35.  One of ordinary skill in the art would have been motivated to use additive amounts on the order of the catalyst and antioxidant already exemplified as Witsiepe is silent on the amounts used as it logically follows these low amounts would minimize effect these additives would have on any of the properties taught by Witsiepe.

Claims 1-3, 5-9, 12-15, 18, 20, 22 rejected under 35 U.S.C. 103 as being unpatentable over Suda (JP2007169856; reference made to included English Machine translation).
In Example 1 (page 8 line 331- page 9 line 362), Suda teaches a first reaction step of esterification at 250 oC of monomers terephthalic acid, ethylene glycol, and bis(hydroxyethyl) terephthalic acid.  Bis(hydoxyethyl) terephthalic acid itself can be made by esterifying ethylene glycol and terephthalic acid and is considered to be another diol in terms of the claims.  This reads over components (a) and (b) of Claim 1.
The catalysts (acetate compounds), stabilizers including an antioxidant (pentaerythritol tetrakis (3, (3,5)-di-t-butyl-4 hydroxyphenol) propionate (Irganox 1010) and phosphites, and 
On page 8 first paragraph, Suda teaches the sulfonated component may be a metal salt of 5-sulfoisophthlaic acid. (SIPA according the claims)
It would have been obvious to a person having ordinary skill in the art the time the invention was filed to practice the invention of Suda using 5-sulfoisophthalic acid metal salt in place of the exemplified sodium 5-sulfoisophthalic acid hydroxyethyl ester because Suda suggests such a compound for the sulfonated component as discussed above. 
This reads over the SIPA as claimed.
The PEG4000 is not a polyethylene glycol with a molecular weight of 1500 as recited.
In the abstract, Suda teaches a polyethylene oxide glycol (another way of saying polyethylene glycol) with a molecular weight of 200 to 6000 may be used as the polyethylene glycol component of the invention. (Abstract)  It is preferably the molecular weight is 2000 to 4000 (¶[0009]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Sua by using a polyethylene glycol (polyethylene oxide glycol) with a molecular weight of 2000 to 4000 in place of the exemplified PTMG because Suda suggest such a molecular weight of the polyethylene component as preferred as discussed above.  This overlaps the 1500 molecular weight of the polyethylene glycol recited by Claim 1 which renders it obvious.

The amount of PEG4000 is roughly estimated as 1 kg/ 101.5 kg as the remaining components are not reasonably suggested to contribute much to the overall weight percents as they are generally less than 100 g.  This roughly suggests 1 wt% of PEG4000 in the resulting copolymer.  Additionally, Suda teaches in 0.1 to 5 wt% of the PEG in the resulting copolymer ¶[0006].  This is reads over Component (c) of Claim 1.
Component (d) is read over as considering the amount molar amount of taught by Suda (0.3 mol %) and the wide range of up to 40 wt%, one of ordinary skill in the art is reasonably suggested the amount of Component (d) exemplified by Suda (either in the resulting polymer or the mixture to make the polymer) must be in the claimed range of Component (d) when a more rigorous calculation is done.  This reads over component (d) of Claim 1.
Component (e) is reads over by Irganox 1010 as there is roughly 0.075 kg Irganox 1010 / (1 kg PEG 4000 + 101.5 kg esterified product + 0.075 kg Irganox 1010) * 100 = 0.07 wt% Irganox 1010.  This reads over Component (e) of Claim 1.
The catalysts and additives such as silicon are taught to be in same amounts as discussed above and, considering the esterification product is 101.5 kg (kilograms) and the PEG used is also in kilograms, the small amount of these additives is reasonably suggested to must be less than 20 wt% of the composition (either considering the mixture of comonomers or the resulting polymer). The stack up with the fatty acid treatment agent (¶[0006]/¶[0016]) is not reasonably suggested to make the additives required or exemplified be greater than the 20 % recited.  This reads over component (f) of Claim 1.

Claim 2 is read over by the esterification at 250 oC of diol and diacid components followed by addition of the PEG component.  After the above are reacted, the reaction system is gradually heated to 250 oC to 290 oC (page 9 lines 356-358) which reads over the polycondensation at 230 oC to 280 oC as it overlaps the range  
Terephthalic acid reads over Claims 3, 5 and is an aromatic dicarboxylic acid.  Claims 6-7 do not positively require ester derivatives.  Suda teaches ester derivatives may be used in ¶[0010] and therefore it would have been obvious to use them in practicing Suda as they are suggested.  This reads over Claims 6-7.  The ethylene glycol exemplified reads over Claim 8 and 9.  The PEG 2000-4000 in the amounts above reads over Claim 12.  Irganox 1010 reads over claim Claim 13.  Titanium dioxide and carbon black taught by Suda in ¶[0024] reads over the list of additives of Claim 14.
Claims 15, 18, 20 and 22, these claims recite capability and/or properties of the polyesters used in dying applications.  The claims recite “comprising up to 30 wt%” of the following polyesters but the up to 30 wt% includes 0 wt%, making all the polyesters that follow optional.  Suda is silent on these properties, however, Suda does teach polyesters which are made using a high molecular weight polyalkylene glycol as recited.  Review of Applicant’s examples suggest this component is responsible for polyesters which have the capabilities and/or properties of Claims 15, 18, 20 and 22.  See page 21 lines 5-15 and also page 14 lines 1-10 and the list of a) – k) spanning pages 14 and 15.  The use of DMSIP/SIPA is not discussed by Applicant to have an effect on the capabilities and/or properties of the resulting polyesters.  Therefore, based on the above analysis of Applicant’s examples, one of ordinary skill in the art is reasonably suggested above discussed polyesters of Suda must read over the limitations of Claims 15, 18, 20 and 22 as these are considered capabilities and/or properties.

The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gale (U.S. 4,117,033) in view of Davis (U.S. 4,349,469).
Gale is applied under §103 above.
Gale teaches antioxidants comprising 4,4’-bis([Symbol font/0x61],[Symbol font/0x61]-dimethylbenzyl)diphenylamine and other hindered phenol antioxidants (signified by the use of tert-butyl substituted compounds) but does not teach or suggest any of the recited antioxidants of claim 13.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Gale by substituting 4,4’-bis([Symbol font/0x61],[Symbol font/0x61]-dimethylbenzyl)diphenylamine used by Gale with pentaerythritol tetrakis (3, (3,5)-di-t-butyl-4 hydroxyphenol) propionate (Irganox 1010) as David establishes this antioxidant is functionally equivalent to the antioxidant used by Gale, as in performing the same function in the invention, and is preferred to the 4,4’-bis([Symbol font/0x61],[Symbol font/0x61]-dimethylbenzyl)diphenylamine in polyalkylene glycol modified synthesis similar to that of Gale.  This represents the substitution of known prior art elements, antioxidants useful in the synthesis of polyalkylene modified polyesters, for the predictable result of an antioxidant modified polyester.  One of ordinary skill in the art would have been motivated to use similar amounts of the Irganox 1010 as the 4,4’-bis([Symbol font/0x61],[Symbol font/0x61]-dimethylbenzyl)diphenylamine exemplified by Gale as they are used for similar antioxidant effect.
This reads over the list of antioxidants of Claim 13.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Witsiepe (U.S. 3,763,109) in view of Davis (U.S. 4,349,469).
Witsiepe is applied under §103 above.

Davis, working in the field of polyalkylene glycol polyester synthesis (see abstract), similar to Applicant and Witsiepe teaches in Column 2 lines 45-Column 3 lines 10, the use of antioxidants in the polyester synthesis including 4,4’-bis([Symbol font/0x61],[Symbol font/0x61]-dimethylbenzyl)diphenylamine and prefers pentaerythritol tetrakis (3, (3,5)-di-t-butyl-4 hydroxyphenol) propionate (Irganox 1010) (Column 3 lines 1-10).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Witsiepe by substituting 4,4’-bis([Symbol font/0x61],[Symbol font/0x61]-dimethylbenzyl)diphenylamine used by Witsiepe with pentaerythritol tetrakis (3, (3,5)-di-t-butyl-4 hydroxyphenol) propionate (Irganox 1010) as David establishes this antioxidant is functionally equivalent to the antioxidant used by Witsiepe, as in performing the same function in the invention, and is preferred to the 4,4’-bis([Symbol font/0x61],[Symbol font/0x61]-dimethylbenzyl)diphenylamine in polyalkylene glycol modified synthesis similar to that of Witsiepe.  This represents the substitution of known prior art elements, antioxidants useful in the synthesis of polyalkylene modified polyesters, for the predictable result of an antioxidant modified polyester.  One of ordinary skill in the art would have been motivated to use similar amounts of the Irganox 1010 as the 4,4’-bis([Symbol font/0x61],[Symbol font/0x61]-dimethylbenzyl)diphenylamine exemplified by Witsiepe as they are used for similar antioxidant effect.
This reads over the list of antioxidants of Claim 13.
For all the above rejections that refer to compositional ranges that overlap or lie inside those recited, it is well settled that where prior art describes components of a claimed In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
For all the above rejections that refer to ranges that overlap or lie inside those recited, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Relevant Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Branum (U.S. 20010027244) teaches in ¶[0053] the use of polyethylene glycols reduces melting temperature and glass transition temperature which permits the temperature at which dyes can be incorporated into polyesters to be lowered.  This appears in line with many of Applicant’s results.
Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s claim amendments and response filed February 19, 2021 have been fully considered but are not sufficient to move the application to allowance.  The §112 of claims 1-23 has been withdrawn due to the polyester precursor amendment of the claims.  The §112 of claims 5, 7, 9, 12, 13, 14, 15, 17, 19, 20, and 21 has been withdrawn due to amendment and/or cancellation of the claim.  The §112 of Claim 23 in the second §112 is maintained for reasons outlined in the 112 itself and below.  The change in the §112 of Claim 23 and the new, separate §112 over Claims 1-3, 5-9, 12-15, 18, 20 and 22-23 have been necessitated by Applicant’s amendment.  The §102 rejections of Gale, Witsiepe and Suda have been converted to §103 rejections and integrated with any other §103 rejections using these references due to Applicant’s amendment.
	Applicant remarks to the masterbatch §112 have been fully considered but are moot in light of the amendment and withdraw of the rejection.
	Applicant’s remarks to the both §102 and §103 rejections over Gale, Witsiepe and Suda have been fully considered but are not persuasive with respect to the new §103s of record.  Applicant argues their choice of polyethylene glycol 1500 demonstrates improved dyeability and texture. (See for instance Applicant’s remarks to §102 over Gale on page 11 of the response)  Applicant also argues variously the amounts of PEG1500 are not suggested by the prior art.

Applicant’s remarks to the amounts of the PEG 1500 are not persuasive in that the amounts used in the prior art still read over Applicant’s claimed amounts. 
	Applicant’s remarks to Witsiepe and the process of Claim 2 have been fully considered but are not persuasive.  A reference is good for all it teaches even if the teaching is suggested as non-preferred or alternative to the desired or exemplified manner of practicing the invention.  
	Applicant’s remarks have been fully considered but are not persuasive for the above reasons and the rejections of record are maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/            Primary Examiner, Art Unit 1766